                                                                  The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   DENNIS WALLER, an individual,                )
                                                  )
 9                                     Plaintiff, )      No. 2:18-cv-01309-RSM
                                                  )
10          v.                                    )
                                                  )      ORDER GRANTING
11   PACIFIC UNION FINANCIAL, LLC, a              )      STIPULATED MOTION TO EXTEND
     California Corporation, UBI No. 602 531 677 )       DISCOVERY AND DISPOSITIVE
12                                                )      MOTION DEADLINES
                                      Defendant. )
13                                                )
                                                  )
14                                                )
15

16          This matter came before the Court on the parties’ Stipulated Motion to Extend Discovery
17   and Dispositive Motion Deadlines. Having considered the submissions of the parties, it is hereby
18   ORDERED that the discovery deadline is extended by sixty (60) days to September 6, 2019 and
19   the dispositive motion deadline is extended by forty-five (45) days to September 20, 2019.
20          IT IS SO ORDERED this 9 day of July, 2019.
21

22                                               A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT JUDGE
24
     Presented by:
25   BARRAN LIEBMAN LLP
     Sean P. Ray, WSBA No. 47152
26   Attorneys for Defendant Pacific Union Financial
